Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA , and claims 1-20 are now pending.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "30", “40”, “50”, etc., have been used to designate a “wireless audio system”.  Similarly, reference characters "35", “45”, “55”, etc., have been used to designate a “smart watch”.  The aforementioned are just examples, as there are many more discrepancies throughout the specification and drawings.  It is suggested to remain consistent throughout.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities (for example):
(a) page 16, 2nd para the word “use’s” should be changed to “user’s”; (b) page 26, 2nd para, the phrase “that that” should be changed to “that”; (c) page 27, “smart watch 45” should be changed to “smart watch 55”; (d) page 27, line 8 & 9 refers to “wireless audio system 50” however, FIG. 5 indicates such as reference numeral “40”; (e) page 34, 2nd to last line, there is no period after “machine”; (f) throughout the specification reference to “…,” when reciting the plurality of electronic devices 15, 16, 17, …, 18” should be omitted as “18” already takes into account for the nth electronic device.
Appropriate correction is required.

Claim Objections
Claims 1, 7, 9, 11, 17, 19 are objected to because of the following informalities:  (a) claim 1 (and similarly for claim 11), line 5, after the phrase “a second electronic device,” the following should be inserted “of the plurality of electronic devices.” (b) with respect to claims 7 and 17, it is suggested to identify that the information comprises “one of” either “about whether power is supplied to the plurality of electronic devices and what operation the plurality of electronic devices is performing,” to clarify that both types of information are not required;
(c) Similarly for claims 9 & 19, it is suggested to identify that the second electronic device comprises “one of” either “a portable terminal and a wearable device for the user,” to clarify that both types of information are not required.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Throughout the disclosure, correlation between the description of FIG. 1 and the “electronic apparatus 10” the “first electronic device”, the “second electronic device”, “the third electronic device”, etc., and to the description of the other drawing figures including  FIGs. 3-8, & 11, is absent, such that it is difficult to ascertain which devices in FIGs. 3-8 & 11 is the “first electronic device”, “the second electronic device”, “the third electronic device” and the “electronic apparatus,” as the nomenclature is not consistent and/or maintained throughout the specification.  For example, on page 12 of the specification, it is recited “As shown in FIG. 1, an electronic apparatus 10 according to one embodiment of the present invention includes a controller 11, a communicator 12, a storage 13, and a user input 14, and may be for example materialized by a smart TV, a smart phone, a desktop computer, a notebook or the like display apparatus; or a refrigerator, a refrigerator, an air conditioner or the like home appliance.   Alternatively, the electronic apparatus 10 may be materialized by a general commercial server, i.e. a web server; or a home server or home gateway in a home network environment in which information home appliances are connected via a network,” which makes it confusing whether the elements shown in FIGS. 3-8 & 11 is/are an “electronic apparatus” or an “electronic device” 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. (a) Claim 1 (and similarly for claim 11), lines 12-13, the language “the information of the UI” is vague and indefinite, as it is not readily apparent what this “information” refers to, e.g., the “displaying information” as recited in line 5 or is it the “information about the plurality of electronic devices” or “information about a user” as recited previously in the claim; (b) further, claim 1 (and similarly for claim 11), last line, the language “to be transmitted” is vague as it is not readily apparent what is transmitted to the second electronic device and whether it is transmitted from the “electronic apparatus” or the “first electronic device;” (c) claim 11, the claim refers to “a method of controlling an electronic apparatus,” however, there is only a recitation of “controlling the first electronic device.” From 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11, 17, 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Messing et al. (USPGPUB 2015/0339917)(hereinafter “Messing”).  
In so far as the claims are definite and understood under 35 U.S.C. 112(a) or (b), With respect to claim 11, Messing, at least as shown in FIGs. 1B, 9, 15, is considered to teach a method of controlling an electronic apparatus, the method comprising: communicating via server 170, internet 175 with a plurality of electronic devices 110, 112, 114, 116, 118, 120, 130; determining a second electronic device, e.g., 920 (FIG. 9; para [0093]) capable of displaying information of a user interface (UI) for controlling a first electronic device, e.g., AC, lights, alarm clock, heater, coffee machine, radio (see 1520; FIG. 15) among the plurality of electronic devices, based on at least one of information about the plurality of electronic devices and information about a user, e.g., alarm clock snoozed (see 1510; FIG. 15) in response to an event of the user which makes a request for controlling the first electronic device, e.g., AC, lights, alarm clock, heater, coffee 
As per claim 17, Messing is further considered to encompass wherein the information about the plurality of electronic devices comprises one of information about whether power is supplied to the plurality of electronic devices and what operation the plurality of electronic devices is performing, e.g., operation thereof of the alarm clock (FIG. 15; 1510).
As per claim 19, Messing is further considered to encompass wherein the second electronic device comprises one of a portable terminal and a wearable device for the user, e.g., portable terminal (cell phone).

Allowable Subject Matter
It is noted by the Examiner that because of the extensive 35 U.S.C. 112(a) & (b) issues set forth above, patentability of the claims cannot be further determined at this time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MILLER whose telephone number is (571)272-7578.  The examiner can normally be reached on M-F, 8:15-5:15, FF OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRIAN E MILLER/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        



BEM
April 8, 2021